Case 1:21-cv-00507-JMS-DLP Document 1 Filed 03/04/21 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 ALEX ADAMS                                      )
                                                 )
                        Plaintiff,               )
                                                 ) CASE NO. 1:21-cv-507
         v.                                      )
                                                 )
 VC999 PACKAGING SYSTEMS,                        )
                                                 )
                        Defendant.               )

                                     NOTICE OF REMOVAL

        Under 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, VC999 Packaging Systems, Inc.,

by counsel, file this Notice of Removal to remove the above-captioned lawsuit to this Court for the

reasons stated below. Defendant, appearing only to effect removal, and preserving all defenses

available, states:

                                             VENUE

        1.      On February 3, 2021, Plaintiff filed his Complaint against Defendant in the

Superior Court of Marion County, Indiana, under cause number 49D07-2102-CT-003773 (the

“State Court Action”). The Complaint is attached as Exhibit A

        2.      Removal of the State Court Action to the Southern District of Indiana, Indianapolis

Division, is proper under 28 U.S.C. § 1441(a), because the Southern District of Indiana,

Indianapolis Division, embraces Marion County, where the State Court Action is pending.

                                     REMOVAL IS TIMELY

        3.      Less than 30 days ago, Defendant was served by certified mail with a Summons

and Plaintiff’s Complaint in the State Court Action.

        4.      There have been no proceedings in the State Court Action.
Case 1:21-cv-00507-JMS-DLP Document 1 Filed 03/04/21 Page 2 of 4 PageID #: 2




       5.      For these reasons, Defendant’s Notice of Removal is timely under 28 U.S.C. §

1446(b).

                                 DIVERSITY JURISDICTION EXISTS

       6.      Under 28 U.S.C. § 1332(a), this Court has original jurisdiction over the State Court

Action because Plaintiff and Defendant are citizens of different states and the amount in

controversy is over $75,000, exclusive of interest and costs.

       7.      Plaintiff, Alex Adams, is a natural person and a citizen of Indiana.

       8.      Defendant VC999 Packaging Systems, Inc., is a Missouri corporation with its

principal place of business in North Kansas City, Missouri, and, therefore, is a citizen of Missouri.

       9.      The State Court Action is a personal injury action arising out of an injury sustained

while using the rs420 Rollstock Thermoformer (“rs420”). Plaintiff alleges that Defendant breached

its duty to Plaintiff in failing to properly design, develop, manufacture, market, promote, label,

and sell the machinery, and failed to adequately warn of material facts regarding the use and/or

maintenance of the rs420. Plaintiff also alleges that the rs420 was defectively designed. Although

Defendant does not have full information concerning Plaintiff’s alleged injuries and damages,

Defendant believes that the amount in controversy, exclusive of interests and costs, is over

$75,000, inasmuch as Plaintiff is alleging to have had his hand trapped in the machine’s heating

element for a significant period of time.

       10.     The State Court Action does not fall within any class of actions under which

applicable rules, laws, or statutes limit or prohibit removal to this Court.




                                                  2
Case 1:21-cv-00507-JMS-DLP Document 1 Filed 03/04/21 Page 3 of 4 PageID #: 3




       11.     For these reasons, the State Court Action is properly removed to this Court, in

accordance with 28 U.S.C. §§ 1367, 1441, and 1446, because: (1) the State Court Action is a civil

action between citizens of different states; (2) the amount in controversy in the State Court Action

is over $75,000, exclusive of interest and costs; and, (3) the State Court Action is a civil action

pending within the jurisdiction of the Indianapolis Division of the United States District Court for

the Southern District of Indiana.

                               STATUTORY REQUIREMENTS

       12.     Under 28 U.S.C. § 1446(a), a copy of the entire state court file is attached as Exhibit

B and includes the State Court Record as of the date of this Notice of Removal, including the

following: Complaint, Appearance, Summonses, and Proof of Service.

       13.     Under 28 U.S.C. § 1446(d), Defendant will file a copy of a Notice of Removal with

the Superior Court of Marion County, Indiana, and Defendant will serve Plaintiff with both this

Notice of Removal and the Notice of Filing Notice of Removal.

       WHEREFORE, Defendant, VC999 Packaging Systems, Inc., gives notice of the removal

of the above-captioned lawsuit, pending in the Superior Court of Marion County, Indiana, to the

United States District Court for the Southern District of Indiana, Indianapolis Division.


                                              LEWIS WAGNER, LLP


                                              /s/ Dina M. Cox
                                              DINA M. COX, #18590-49
                                              WHITNEY L. ROGERS, #34758-49
                                              Counsel for Defendant




                                                 3
Case 1:21-cv-00507-JMS-DLP Document 1 Filed 03/04/21 Page 4 of 4 PageID #: 4




                               CERTIFICATE OF SERVICE


        I hereby certify that on March 4, 2021, a copy of the foregoing was filed
electronically. Service of this filing will be made on all ECF-registered counsel by operation of
the court's electronic filing system. Parties may access this filing through the court's system:

 Joseph N Williams
 WILLIAMS & PIATT, LLC
 301 Massachusetts Avenue, Suite 300
 Indianapolis, IN 46204
 Counsel for Plaintiff

 Ann Marie Waldron
 WALDRON TATE BOWEN FUNK SPANDAU
 Inland Building
 156 East Market Street, 5th Floor
 Indianapolis, Indiana 46204
 Counsel for Plaintiff

                                            /s/ Dina M. Cox
                                            DINA M. COX
LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile: 317-630-2790
dcox@lewiswagner.com
wrogers@lewiswagner.com




                                               4
